PER CURIAM.
As the State correctly concedes, since the defendant’s offenses were committed on August 1, 1996, this defendant’s offense date falls within the window period for challenging the sentence pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000).
Accordingly, and pursuant to Heggs, the sentence imposed in this case must be reversed and remanded to the trial court for re-sentencing in accordance with the valid laws that were in effect on the date that he committed the offense.
As to all other points raised by the appellant in this appeal, we find an absence of merit and, accordingly, affirm the judgment and conviction in all respects.